In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00089-CR
                              NO. 09-20-00092-CR
                              __________________

                      DAMON TREY ANSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from the 9th District Court
                      Montgomery County, Texas
           Trial Cause Nos. 19-03-04050-CR, 19-03-04051-CR
__________________________________________________________________

                          MEMORANDUM OPINION

       Appellant Damon Trey Anson appeals his two convictions for manufacture

or possession with intent to deliver a controlled substance. In two issues, Anson

contends that the prosecutor engaged in improper jury argument and trial counsel

provided ineffective assistance. We affirm the trial court’s judgments.




                                         1
                          PERTINENT BACKGROUND

      In an open plea, Anson pleaded guilty to two charges of manufacture or

possession with intent to deliver a controlled substance. The trial court conducted a

trial on punishment during which the State presented five law enforcement officers

who testified regarding Anson’s current and past drug offenses, which included a

history of dealing narcotics. The defense presented Nancy Shuman, the outreach

manager with Cenikor Foundation, who testified that Anson had been accepted into

the Cenikor program, which is an inpatient substance use treatment facility. Shuman

testified that the program does not discriminate regarding admission into the facility,

and Shuman explained that she was not concerned about Anson’s history of dealing

narcotics. The defense also presented testimony from Anson, Anson’s girlfriend, and

Anson’s mother regarding Anson’s drug addiction and how he could benefit from a

drug rehabilitation program.

      During closing argument, the prosecutor argued that “drug court, Cenikor,

rehabilitation programs are not designed for somebody who is a dealer[,]” and

defense counsel made no objection. Defense counsel asked the trial court to give

Anson a chance to get drug treatment. After considering the evidence during

punishment, the trial court assessed Anson’s punishment at twenty years of

confinement in each case and ordered that the sentences run concurrently.




                                          2
                                     ANALYSIS

      In issue one, Anson complains that the prosecutor’s statement during closing

argument that “rehabilitation programs are not designed for somebody who is a

dealer” was not supported by the evidence and amounted to prosecutorial

misconduct that denied him a fair trial. The State argues that Anson failed to preserve

his complaint for our review.

      To preserve error, the party that seeks to complain about the alleged error in

the appeal must show that (1) he lodged a timely objection, which notified the trial

court of his complaint, and (2) the trial court ruled adversely on the objection. See

Tex. R. App. P. 33.1(a); Cooks v. State, 844 S.W.2d 697, 727 (Tex. Crim. App.

1992). The right to a trial untainted by an improper jury argument is forfeitable even

if the argument is incurable. Hernandez v. State, 538 S.W.3d 619, 622-23 (Tex.

Crim. App. 2018). An alleged erroneous jury argument must be preserved by

objection or any error is waived. Id. at 623; see Archie v. State, 221 S.W.3d 695, 699

(Tex. Crim. App. 2007).

      The record shows that during the trial, Anson did not object to the challenged

argument. Accordingly, we conclude that Anson failed to preserve his complaint for

our review. See Tex. R. App. P. 33.1(a); Hernandez, 538 S.W.3d at 623; Archie, 221

S.W.3d at 699. We overrule issue one.




                                          3
      In issue two, Anson argues that trial counsel was ineffective by failing to

object to the prosecutor’s alleged improper statement during closing argument. To

establish that he received ineffective assistance of counsel, Anson must demonstrate

that (1) counsel’s performance fell below an objective standard of reasonableness

and (2) there is a reasonable probability that, but for counsel’s errors, the result of

the proceeding would have been different. See Strickland v. Washington, 466 U.S.

668, 687-88 (1984). The party alleging ineffective assistance has the burden to

develop facts and details necessary to support the claim. See Jackson v. State, 877

S.W.2d 768, 771 (Tex. Crim. App. 1994). A party asserting an ineffective-assistance

claim must overcome the “strong presumption that counsel’s conduct fell within the

wide range of reasonable professional assistance.” Thompson v. State, 9 S.W.3d 808,

813 (Tex. Crim. App. 1999). An appellant’s failure to make either of the required

showings defeats the claim of ineffective assistance. Rylander v. State, 101 S.W.3d

107, 110 (Tex. Crim. App. 2003).

      The right to effective assistance of counsel ensures the right to reasonably

effective assistance and does not require that counsel must be perfect. See Ingham v.

State, 679 S.W.2d 503, 509 (Tex. Crim. App. 1984). Isolated failures to object

ordinarily do not constitute ineffective assistance of counsel. See id. Ordinarily, on

direct appeal, the record will not have been sufficiently developed to demonstrate in

the appeal that trial counsel provided ineffective assistance under the Strickland

                                          4
standards. Menefield v. State, 363 S.W.3d 591, 592-93 (Tex. Crim. App. 2012).

Before we denounce trial counsel’s actions as ineffective, counsel should normally

be given an opportunity to explain the challenged actions. Goodspeed v. State, 187

S.W.3d 390, 392 (Tex. Crim. App. 2005). When counsel has not been given an

opportunity to explain the challenged actions, we will find deficient performance

only when the conduct was “‘so outrageous that no competent attorney would have

engaged in it.’” Id. (quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App.

2001)).

       The record does not indicate that Anson filed a motion for new trial to allege

ineffective assistance. The record is silent as to trial counsel’s tactical and strategic

decision making. Moreover, Anson did not demonstrate that, but for counsel’s

alleged errors, the outcome of his trial would have been different. See Graves v.

State, 310 S.W.3d 924, 929 (Tex. App.—Beaumont 2010, pet. ref’d). In addition,

trial counsel’s ineffectiveness is not apparent from the record. See Freeman v. State,

125 S.W.3d 505, 506-07 (Tex. Crim. App. 2003). Anson cannot defeat the strong

presumption that counsel’s decisions during trial fell within the wide range of

reasonable professional assistance. See Thompson, 9 S.W.3d at 814. Since nothing

in the record supports the conclusion that trial counsel’s failure to object to the

prosecutor’s argument was so outrageous that no competent attorney would have




                                           5
engaged in it, we overrule Anson’s second issue. See Goodspeed, 187 S.W.3d at 392.

Having overruled both of Anson’s issues, we affirm the trial court’s judgments.

      AFFIRMED.



                                                   _________________________
                                                      W. SCOTT GOLEMON
                                                          Chief Justice


Submitted on May 21, 2021
Opinion Delivered June 9, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




                                        6